Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Election/Restrictions
Claim 1 is allowable. Claims 36, 38, 43, 49, 53, 58 and 62, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 07/15/2021, is hereby withdrawn and claims 36, 38, 43, 49, 53, 58 and 62 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Specification
Applicant’s amendment to the specification has been considered and entered for the record. 

Reasons for Allowance
Claims 1, 2, 6, 12, 14, 15, 17-19, 23, 24, 31, 36, 38, 43, 49, 53, 58 and 62 are allowed and have been renumbered 1-19.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a microelectrode for electroporating that includes a first electrode adjacent to the electrically insulated surface of the substrate, wherein the first electrode includes a first surface with an edge length that is less than or equal to a diameter of the cell or embryo, the first surface being substantially orthogonal to the electrically insulated surface of the substrate and a second electrode adjacent to the electrically insulated surface of the substrate and separated from the first electrode a predetermined distance so as to form a channel between the first electrode, the second electrode, and the electrically insulated surface of the substrate, wherein the second electrode includes a second surface with an edge length that is less than or equal to a diameter of the cell or embryo, the second surface being substantially orthogonal to the electrically insulated surface of the substrate.  These limitations are in combination and in context with the claim as a whole.  
The closest prior art of record is Ragsdale (US 2009/0317883 A1) which discloses a device for electroporation, but Ragsdale differs from the claimed invention regarding the 
Claims 36, 38, 43, 49, 53, 58 and 62 are allowable for the reasons similar to claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799